DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkhatib et al. (US 6,077,122), hereafter Elkhatib.
Regarding claim 1, Elkhatib, discloses a connector 10 comprising: a housing 32 (fig. 4); a cage 20a, 20b surrounding the housing 32; first contacts 34 that are located in the housing and that transmit high-speed signals (it is to be noted that, there is no particular structure of the first contacts for high-speed signals is defined, and contact 34 being conductive, it is capable to used for high-speed signal, also the term “high-speed” is relative term and renders the invention and is broad enough to reads on the applied art); second contacts 34 (of bottom) that are located in the housing, that transmit low-speed signals 
    PNG
    media_image1.png
    395
    651
    media_image1.png
    Greyscale
(it is to be noted that, there is no particular structure of the first contacts for low-speed signals is defined, and contact 34 being conductive, it is capable to used for low-speed signal, also the term “low-speed” is relative term and renders the invention and is broad enough to reads on the applied art), and that each (of the (second) contacts 34) include a portion 38/40 that extends upward from an uppermost top surface UTS of the housing; first cables 18 connected to the first contacts 34; and second cables 18 connected to the second contacts 34 (of bottom side).

Regarding claim 3, Elkhatib discloses the second cables are crimped to the portion 38 of each of the second contacts that extends upward from the uppermost top surface UTS of the housing.
Regarding claim 5, Elkhatib discloses comprising additional second contacts that are located in the housing, that transmit low-speed signals, that each include a portion that extends from a bottom surface BS of the housing, and that are not connected to any cables.
Regarding claim 6, Elkhatib discloses additional first contacts that are located in the housing and that are capable to connected to ground.
Regarding claim 7, Elkhatib discloses the first cables include shields 16; and the additional first contacts are connected to the shields 16.
Regarding claim 8, Elkhatib discloses each of the second contacts includes a right-angle bend at 38, see fig. 4 and annotated fig.).
Regarding claim 13, Elkhatib, discloses a stacked connector comprising: a first connector 47 that includes first low-speed contacts and first high-speed contacts 34 (of lower side); a second connector 46 that is stacked on top of the first connector 47 and that includes second low-speed contacts and second high-speed contacts 34 (of upper side), wherein each of the second low-speed contacts 34 (of upper side)  includes a portion 40, 38 that extends from an uppermost top surface UTS of the second connector 46 (it is to be noted that, there is no particular structure of the first contacts for high-speed signals is defined, and contact 34 being conductive, it is capable to used for high-speed signal, also the term “high-speed” is relative term and renders the invention and is broad enough to reads on the applied art); a cage 20a, 20b surrounding the first connector and the second connector 47, 46 (upon assembly); first high-speed cables 18 connected to the first high-speed contacts; second high-speed cables 18 connected to the second high-speed contacts; and low-speed cables connected to the second low-speed contacts (see fig. 1). (it is to be noted that, there is no particular structure of the high-speed or low-speed cable are defined, and cables 18 being conductive, it is capable to used for high-speed and low-speed cables, also the term “high-speed cable” and “low speed cable” are relative terms and renders the invention and are broad enough to reads on the applied art).
Regarding claim 15, Elkhatib discloses the low-speed cables are crimped to the portion 38 of each of the second low-speed contacts that extends from the uppermost top surface UTS of the second connector.
Regarding claim 16, Elkhatib discloses the first connector further includes additional first low-speed contacts that each include a portion that extends from a bottom surface of the housing and that are not connected to any cables.
Regarding claim 17, Elkhatib discloses the first low-speed contacts are connected to the low-speed cables.
Regarding claim 18, Elkhatib discloses a spacer 52, 53 between the first connector and the second connector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib in view of Edgren et al. (US 2018/0034492) hereafter Edgren.
Regarding claims 9 and 19, Elkhatib discloses all the claimed limitations except for the connector is compatible with Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0).
Edgren, discloses a connector (a small form-factor pluggable transceiver is compatible Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connector of Elkhatib is compatible with QSFP specifications in order to use this connector with other connectors besides cable connectors, and the connector allows QSFP interconnects to provide high port density and enable users to make better use of available linear printed circuit board (PCB) space. 
Examiner took official notice that, Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0) are well-known in the connector industries, therefore it would have been obvious to have the connector is compatible with Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0) in order to extend the benefits offered by these types of connectors.

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib in view of Regnier (US 2018/0277973).
Regarding claims 10 and 20, Elkhatib discloses all the claimed limitations except for a connector system comprising: a base substrate; and the connector of claim 1 connected to a first surface of the base substrate.
Regnier, discloses a connector system comprising: a base substrate 20, 30; and the connector 50 connected to a first surface (upper or lower surface) of the base substrate 20, 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a base substrate and the connector connected to either upper or lower surface of the base substrate in order to provide high port density and to have better the stability of connector. 
Regarding claim 11, Elkhatib as modified by Regnier discloses an additional connector 50 (or lower side) connected to a second surface (of 30) of the base substrate opposite 20, 30 (see fig. 1 of Regnier) to the first surface; wherein the additional connector includes: a housing (of connector of bottom side); and a cage 55 surrounding the housing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib and Regnier as applied to claim 11, above and further in view of Edgren et al. (US 2018/0034492) hereafter Edgren.
Regarding claim 12, Elkhatib discloses all the claimed limitations except for the connector is compatible with Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0).
Edgren, discloses a connector (a small form-factor pluggable transceiver is compatible Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connector of Elkhatib is compatible with QSFP specifications in order to use this connector with other connectors besides cable connectors, and the connector allows QSFP interconnects to provide high port density and enable users to make better use of available linear printed circuit board (PCB) space. 
Examiner took official notice that, Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0) are well-known in the connector industries, therefore it would have been obvious to have the connector is compatible with Quad Small Form-factor Pluggable (QSFPI specifications as defined in SFF-8672 specification, SFF-8672 specification, SFF-8682 specification, SFF-8436 specification, or QSFP-DD Hardware Specification for QSFP Double Density 8x Pluggable Transceiver (Rev. 5.0) in order to extend the benefits offered by these types of connectors.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Regnier in view of Edgren.
Regarding claim 22, Regnier discloses all the claimed limitations except for the connector is compatible with QSFP specifications.
Edgren, discloses a connector (a small form-factor pluggable transceiver is compatible with QSFP specifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connector of Regnier is compatible with QSFP specifications in order to use this connector with other connectors besides cable connectors, and the connector allows QSFP interconnects to provide high port density and enable users to make better use of available linear printed circuit board (PCB) space. 

Allowable Subject Matter
Claims 2, 4, 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does not disclose a connector comprising wherein the portion of each of the second contacts that extends upward from the top surface of the housing is connected to a control substrate; and the second cables are connected to the second contacts through the control substrate as required in combination with other limitations of this claim.
Regarding claim 4, the prior art of record does not disclose a connector comprising wafers located within the housing; wherein the second contacts are included in the wafers as required in combination with other limitations of this claim.
Regarding claim 14, the prior art of record does not disclose a stacked connector comprising: a portion of each of the second low-speed contacts that extends from the uppermost top surface of the second connector are connected to a control substrate; and the low-speed cables are connected to the second low-speed contacts through the control substrate as required in combination with other limitations of this claim.
Regarding claim 23, the prior art of record does not disclose a connector comprising the first contacts are configured to attach to a mounting substrate and define a mounting interface; the top surface of the housing is positioned parallel to the mounting interface; and second cables electrically connected to the second contacts as required in combination with other limitations of this claim.
Claims 21, 22 and 24-29 are allowed.
Regarding claim 21, the prior art of record does not disclose a connector system comprising: and additional second contacts that each include a portion that extends upward from an outermost surface of a second housing that is on an opposite side of the second housing as a base substrate; and 
 a second cage surrounding the second housing; wherein when viewed in a plan view with respect to the base substrate, first and second areas of the base substrate do not overlap. 

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Examiner has revised the rejection as stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831